I N      T H E           C O U R T O F A P P E A L S
                                                                             A T      K N O X V I L L E
                                                                                                                                                   FILED
                                                                                                                                                     August 6, 1998

                                                                                                                                                   Cecil Crowson, Jr.
                                                                                                                                                   Appellate C ourt Clerk
P H I L L I P W .              T W I T T Y      a n d       A L I C E                   )                    K N O X         C H A N C E R Y
F . T W I T T Y ,                                                                       )                    C . A .         N O . 0 3 A 0 1 - 9 8 0 1 - C H - 0 0 0 3 1
                                                                                        )
                  P l a i n t i f f s - A p p e l l a n t s                             )
                                                                                        )
                                                                                        )
v s .                                                                                   )
                                                                                        )                    H O N . F R E D E R I C K                 D .     M c D O N A L D
                                                                                        )                    C H A N C E L L O R
                                                                                        )
K E N T O N Y O U N G a n d R O Y E D W A R D                                           )
B R O W N , a n d V O L U N T E E R R E A L T Y                                         )
C O M P A N Y O F K N O X V I L L E , I N C . ,                                         )
                                                                                        )
                      D e f e n d a n t s - A p p e l l e e s                           )                    A F F I R M E D           A N D       R E M A N D E D




D O N A L D     E .             O V E R T O N  a n d     G L E N N A                               W .         O V E R T O N ,            O v e r t o n              &     O v e r t o n ,
K n o x v i l l e ,            f o r A p p e l l a n t s .


B I L L W . P E T T Y , O ' C o n n o r ,                                P e t t y , C h i l d                           &      B o s w e l l ,          K n o x v i l l e ,         f o r
A p p e l l e e V o l u n t e e r R e a l t y                             C o m p a n y .


G E O R G E H .             B U X T O N ,       I I I ,         B u x t o n            L a w         O f f i c e ,             O a k     R i d g e ,         f o r       A p p e l l e e s
Y o u n g a n d              B r o w n .



                                                                         O         P    I      N         I     O     N

                                                                                                                                                               M c M u r r a y ,       J .


                O n     O c t o b e r       2 6 ,      1 9 9 3 ,         p l a i n t i f f s                       p u r c h a s e d           a     n e w     r e s i d e n c e       i n

O a k     R i d g e         f r o m     t h e       d e f e n d a n t s .                   T h e r e a f t e r , t h e u n f i n i s h e d                                b a s e m e n t

o f     t h e         r e s i d e n c e      f l o o d e d         o n        s e v e r a l                  o c c a s i o n s a f t e r h e a v y                       r a i n f a l l .
O n   A p r i l             5 ,       1 9 9 6 ,          p l a i n t i f f s                        s o l d             t h e       r e s i d e n c e                  a t       s u b s t a n t i a l l y

l e s s       t h a n         w h a t        t h e y           h a d             p a i d          f o r      i t .               T h e       p l a i n t i f f s                 t h e n            s u e d        t h e

d e f e n d a n t s a l l e g i n g f r a u d u l e n t m i s r e p r e s e n t a t i o n , b r e a c h o f i m p l i e d

w a r r a n t y ,             a n d         v i o l a t i o n                    o f       t h e          T e n n e s s e e                 C o n s u m e r                  P r o t e c t i o n                 A c t ,

i n   t h a t           d e f e n d a n t s                   d i d          n o t             i n f o r m            t h e m            p r i o r           t o       c l o s i n g                t h a t        t h e

b a s e m e n t             w a s         s u b j e c t               t o          f l o o d i n g                  d u r i n g              h e a v y              r a i n s .                 T h e          t r i a l

c o u r t ,          f o u n d         t h a t         t h e          p l a i n t i f f s                    h a d         p r e s e n t e d                  n o       e v i d e n c e                 t e n d i n g

t o       s h o w       d e f e n d a n t s                   h a d          k n o w l e d g e                    o f       t h e          b a s e m e n t ' s                  p r o p e n s i t y                  t o

f l o o d       a n d        d i s m i s s e d                t h e         p l a i n t i f f s '                       a c t i o n .              W e         a f f i r m            t h e         j u d g m e n t

o f   t h e          t r i a l          c o u r t .



              T h e          r e s i d e n c e                 i n          q u e s t i o n                  w a s              b u i l t         b y          d e f e n d a n t s ,                      K e n t o n

Y o u n g           a n d         R o y        E d w a r d                  B r o w n .                     T h e          p l a i n t i f f s                      h a d        l i v e d               i n       t h e

n e i g h b o r h o o d                   w h e r e            t h e              h o u s e             w a s           b e i n g            b u i l t              f o r        a p p r o x i m a t e l y

f i f t e e n           y e a r s .                   P l a i n t i f f s                         f i r s t             l e a r n e d            t h a t             t h e      r e s i d e n c e                  w a s

b e i n g           b u i l t ,             a n d        o b s e r v e d                        t h e        c o n s t r u c t i o n ,                             w h e n           t h e          c o n c r e t e

b a s e m e n t              f l o o r          w a s          i n           p l a c e ,                  t h e          s h a p e s             o f         a l l           t h e           r o o m s           w e r e

e v i d e n t ,             a n d     s o m e         d r y w a l l                    h a d       b e e n        h u n g .                P l a i n t i f f s                 t e s t i f i e d                 t h a t

t h e y       w e r e         i n t e r e s t e d                a n d             t h e r e a f t e r                   w e n t           b y    t h e            r e s i d e n c e                a     c o u p l e

o f   t i m e s             p e r         w e e k       t o          o b s e r v e                 t h e        c o n s t r u c t i o n .



              P l a i n t i f f s                   c o n t r a c t e d                     t o         p u r c h a s e                  t h e     r e s i d e n c e                    o n         J u n e        1 0 ,

1 9 9 3       a n d          t h e         c l o s i n g              t o o k              p l a c e            o n        O c t o b e r               6 ,          1 9 9 3 .                   T h e          s a l e s

p r i c e       w a s         $ 2 0 2 , 7 5 0 .                  T h e             l o t          u p o n         w h i c h          t h e        r e s i d e n c e                   w a s         b u i l t        i s

0 . 4 6       a c r e          i n        s i z e ,           a n d          a         s t r e a m            r u n s            a c r o s s             a         p o r t i o n              o f       t h e      l o t

                                                                                                            2
b e h i n d               t h e      h o u s e .               A t      t h e             c l o s i n g ,                   p l a i n t i f f s              w e r e             p r e s e n t e d                 a     c o p y

o f       a         s u r v e y              s t y l e d             " m o r t g a g e                        s u r v e y "              w h i c h          h a d           b e e n          p r e p a r e d                   b y

D e a n         A .         O r r .               T h e      s u r v e y                 s t a t e s                t h a t          " s o m e        o f         t h e          p r o p e r t y          i s            i n     a

f l o o d                 z o n e "               [ u n d e r l i n i n g                             i n        o r i g i n a l ] .                         T h e               s u r v e y            s h o w s                a

" f l o o d w a y "                   a r e a             w h i c h       r u n s                a p p r o x i m a t e l y                       t e n      f e e t              f r o m      t h e       r e a r              o f

t h e         h o u s e .                  T h e          s u r v e y              a l s o             s t a t e s :                " N o t e :           R e q u i r e d              m i n i m u m                   f l o o r

e l e v a t i o n                   o f          f i n .       f l o o r                i s       8 2 5 . 0 .                  H o u s e          h a s       a       f l o o r             e l e v a t i o n                  o f

8 2 7 . 8 ± . "                    P l a i n t i f f s                w e r e                 n o t         r e q u i r e d             t o      o b t a i n              f l o o d         i n s u r a n c e                  b y

t h e         m o r t g a g e e                    b a n k .



                 A t        c l o s i n g ,                 t h e       b a s e m e n t                       o f          t h e      r e s i d e n c e               w a s         u n f i n i s h e d                    a n d

h a d         n o         h e a t i n g             o r      a i r       c o n d i t i o n i n g .                                   P l a i n t i f f s              t e s t i f i e d                t h a t             t h e

b a s e m e n t ' s                       c l e a r a n c e              i s              a s          l o w         a s           f i v e        a n d       a       h a l f              f e e t       i n             s o m e
                                                                                                                                                                             1
p l a c e s ,               a n d          i s      s i x       a n d         a         h a l f             f e e t          a t      i t s       h i g h e s t .                    A t      t h e       t i m e              o f

c l o s i n g ,                   t h e          b a s e m e n t          c o n t a i n e d                          t w o          e l e c t r i c a l               o u t l e t s             a n d          a         s u m p

p u m p             i n      o n e          o f        t h e         c o r n e r s .                           T h e          p l a i n t i f f s                 t e s t i f i e d                  t h a t             t h e y

a s k e d              d e f e n d a n t                   Y o u n g              i f          t h e y          c o u l d              f i n i s h          t h e           b a s e m e n t ,              a n d               h e

t o l d             t h e m          t h e y              c o u l d       n o t                 b e c a u s e                 t h a t           w o u l d           b e          a g a i n s t           t h e             O a k

R i d g e             b u i l d i n g                c o d e          a n d             t h e          c i t y             w o u l d          n o t       a p p r o v e             i t .



                    N o t w i t h s t a n d i n g                       t h i s                a d v i c e ,                t h e      p l a i n t i f f s                 c o n t r a c t e d                     w i t h       a

c o n s t r u c t i o n                           c o m p a n y               t o               b u i l d              a           f i n i s h e d            s e w i n g                  r o o m        i n              t h e

b a s e m e n t               a n d          t o      p r o v i d e                t h e          r o o m           w i t h          h e a t i n g           a n d         a i r       c o n d i t i o n i n g .



                1
       Photographs of the basement                                                                              introduced                       into             evidence                  show         that                  the
basement has no finished ceiling.

                                                                                                                     3
P. l a i n t i f f , A l i c e T w i t t y , t e s t i f i e d t h a t t h e c o n t r a c t o r f i n i s h e d t h e

r o o m       t h e       d a y           a f t e r             t h e          c i t y             c o d e s                   i n s p e c t o r              i n s p e c t e d                 t h e            r e s i -

d e n c e .           M s .       T w i t t y              t e s t i f i e d                   t h a t               Y o u n g            k n e w          b e f o r e             c l o s i n g             o f     t h e

p l a i n t i f f s '              p l a n s             t o       a d d         a      f i n i s h e d                         r o o m          i n       t h e      b a s e m e n t .



            P l a i n t i f f s                   t e s t i f i e d                   t h a t          t h e y                  n e v e r          o b s e r v e d             w a t e r             e n t e r i n g

o r     s t a n d i n g            i n          t h e      b a s e m e n t                   d u r i n g                   a n y         o f       t h e i r          i n s p e c t i o n s                      p r i o r

t o     c l o s i n g .             N o         o n e          i n f o r m e d               t h e             p l a i n t i f f s                     b e f o r e         c l o s i n g             t h a t         t h e

b a s e m e n t         w a s        s u b j e c t                 t o         f l o o d i n g                     i n          t h e          e v e n t       o f         h e a v y         r a i n f a l l .



            M r .         T w i t t y              t e s t i f i e d                    t h a t                o n         D e c e m b e r                 1 1 ,       1 9 9 3 ,             h e         n o t i c e d

w a t e r      s e e p i n g              i n      t h e         b a s e m e n t                   a n d         s t a n d i n g                   o n      t h e     c o n c r e t e                f l o o r         i n

t h e     a p p r o x i m a t e                   d e p t h              o f         t w o          i n c h e s .                        H e       c a l l e d          Y o u n g ,                w h o         l i v e d

a c r o s s       t h e         s t r e e t ,              a n d          Y o u n g                c a m e            o v e r            a n d           o b s e r v e d             t h e         f l o o d i n g .

T h e     b a s e m e n t                f l o o d e d             a g a i n             o n          A p r i l                  1 2 ,          1 9 9 4 .            O n       J u n e             2 4 ,         1 9 9 4 ,

v e r y       h e a v y           r a i n f a l l                 o c c u r r e d ,                    a n d               p l a i n t i f f s                     t e s t i f i e d                 t h a t         t h e

f l o o d       w a t e r          i n           t h e          b a s e m e n t                    r o s e               t o       a       d e p t h           o f      a p p r o x i m a t e l y                      3 0

i n c h e s .           O n      t h a t           o c c a s i o n ,                  t h e          O a k           R i d g e             F i r e         D e p a r t m e n t                 w a s         c a l l e d

a n d       a i d e d           t h e             p l a i n t i f f s                        i n           p u m p i n g                       t h e         w a t e r             o u t           o f           t h e i r

b a s e m e n t .                  P l a i n t i f f s                    h a d         s t o r e d                   s o m e            p e r s o n a l t y                 i n       t h e         b a s e m e n t

w h i c h      w a s          d a m a g e d              o r       d e s t r o y e d                   d u r i n g                     t h e       A p r i l          a n d          J u n e         f l o o d s .



            P l a i n t i f f s                   p l a c e d              t h e         p r o p e r t y                         o n       t h e          m a r k e t          i n         N o v e m b e r             o f

1 9 9 5 .             P l a i n t i f f s                      f i l l e d              o u t              a          T e n n e s s e e                     R e s i d e n t i a l                    P r o p e r t y

C o n d i t i o n              D i s c l o s u r e                        f o r m              r e g a r d i n g                           t h e            r e s i d e n c e .                            O n       t h e

                                                                                                               4
d i s c l o s u r e                f o r m ,             p l a i n t i f f s                        s t a t e d                t h a t          t h e          b a s e m e n t              f l o o r           " m a y

n e e d      t o       b e     w a t e r p r o o f e d "                              a n d         d e s c r i b e d                   t h e       t h r e e             f l o o d i n g               e v e n t s .

N o       f u r t h e r            f l o o d i n g                 h a d              o c c u r r e d                  b e t w e e n              J u n e             1 9 9 4           a n d       N o v e m b e r

1 9 9 5 .             P l a i n t i f f s ,                  i n          J a n u a r y                 o f           1 9 9 6 ,          s o l d              t h e       r e s i d e n c e              t o      t h e

f i r s t          p a r t i e s                 w h o           m a d e                  t h e m          a n           o f f e r .                     T h e           s a l e s               p r i c e        w a s

$ 1 6 9 , 7 5 0 .                  M r .          T w i t t y             s t a t e d                 t h a t             h e       s o l d             t h e         p r o p e r t y               f o r       t h a t

a m o u n t           b e c a u s e               " i t          s e e m e d                  l i k e            a       f a i r           p r i c e              f o r          i t       d u e         t o      t h e

c o n d i t i o n            i t       w a s            i n . "



             P l a i n t i f f s                       f i l e d           a          c o m p l a i n t                    a g a i n s t                Y o u n g               a n d       B r o w n ,           t h e

o w n e r s          a n d         d e v e l o p e r s                    o f             t h e      p r o p e r t y ,                   a n d          V o l u n t e e r                 R e a l t y ,           t h e

r e a l       e s t a t e             a g e n t ,                o n           J u n e             2 5 ,             1 9 9 6 .             P l a i n t i f f s                     a s s e r t e d              t h a t

d e f e n d a n t s                w e r e              g u i l t y                  o f           f r a u d             i n        t h e          i n d u c e m e n t ,                         b r e a c h        o f

i m p l i e d          w a r r a n t y ,                  a n d          v i o l a t i o n                    o f        t h e          T e n n e s s e e                 C o n s u m e r               P r o t e c -

t i o n       A c t .               T h e          e s s e n c e                    o f       p l a i n t i f f s '                      c o m p l a i n t                  w a s         d e f e n d a n t s '

n o n d i s c l o s u r e                   o f          t h e         b a s e m e n t ' s                       p r o p e n s i t y                    t o       f l o o d .                   T h e       d e f e n -

d a n t s       i n      t h e i r               a n s w e r s                 d e n i e d            a n y            k n o w l e d g e                 t h a t          t h e         p r o p e r t y           h a d

a n y       f l o o d i n g                p r o b l e m .                      A          n o n - j u r y                t r i a l             w a s          h e l d          i n       K n o x           C o u n t y

C h a n c e r y          C o u r t               o n      N o v e m b e r                    2 4 ,         1 9 9 7 .



             A f t e r             t h e         p l a i n t i f f s                        c o n c l u d e d                   t h e i r          p r o o f              i n         c h i e f ,           d e f e n -

d a n t s          m o v e d               t o          d i s m i s s                      t h e           c o m p l a i n t                    p u r s u a n t                   t o           T . R . C i v . P .

4 1 . 0 2 ( 2 ) .                  T h e          t r i a l              c o u r t ,                h e l d             t h a t          p l a i n t i f f s                    h a d       n o t           p r o v e d

t h a t      t h e       d e f e n d a n t s                     h a d          a n y         k n o w l e d g e                   o f      t h e         b a s e m e n t ' s                    p r o p e n s i t y




                                                                                                              5
t o     f l o o d ,              a n d               g r a n t e d            t h e          m o t i o n .            P l a i n t i f f s               a p p e a l         t h i s            r u l i n g ,

a n d     t h e           i s s u e                  b e f o r e            u s       i s       i t s      c o r r e c t n e s s .



            T h e              s t a n d a r d                     o f     r e v i e w           r e g a r d i n g           a      d i s m i s s a l             u n d e r           T . R . C i v . P .

4 1 . 0 2 ( 2 )                i s           a s           n o t e d          b y       t h e        c o u r t        i n         A t k i n s          v .       K i r k p a t r i c k ,                 8 2 3

S . W . 2 d           5 4 7 ,                5 5 2          ( T e n n . A p p .                 1 9 9 1 ) :


                                 I     f        a
                                                m o t i o                    n t o d i s m i s s i s m a d e a t t h e c l o s e                                                               o   f
            P     l   a   i     nt     if f s ' p r o o                     f i n a n o n - j u r y c a s e , u n d e r T . R . C . P . R                                                  u   l   e
            4     1   .   0     2(     2) , t h e t                          r i a l c o u r t m u s t i m p a r t i a l l y w e i g h                                                     a   n   d
            e     v   a   l     ua     te t h e e v                           i d e n c e j u s t a s t h o u g h i t w e r e m a k                                                        i   n   g
            f     i   n   d     in     gs o f f a c t                              a n d c o n c l u s i o n s o f l a w a f t e r p r e s e n                                             t   a   -
            t     i   o   n        o     f a l l t h e                           e v i d e n c e .     I f t h e p l a i n t i f f ' s c a s e                                             h   a   s
            n     o   t        b e e n e s t a b l i                        s h e d b y a p r e p o n d e r a n c e o f t h e e v i d e n                                                  c   e   ,
            t     h   e           c a s e s h o u l d                           b e d i s m i s s e d i f , o n t h e f a c t s f o u n d                                                      i   n
            t     h   e            a p p l i c a b l e                        l a w , p l a i n t i f f h a s s h o w n n o r i g h t                                                          t   o
            r     e   l   i     e f . C i t y o f                              C o l u m b i a v . C . F . W . C o n s t r u c t i o n C o . ,                                             5   5   7
            S     .   W   .     2 d 7 3 4 ( T e n n                           . 1 9 7 7 ) .

                                 O u r              s c o p e   o f    r e v i e w     i s                                p u r s u a         n t      t o     R u l e                 1 3 (   d   )
            T     .   R .      A . P .                T h e f i n d i n g s o f t h e                                      t r i a l            c o u r t i n g             r       a n t i    n   g
            s     u   c h          a             m o t i o n    a r e     a c c o m p a n i e                            d      b y            a      p r e s u m p t           i    o n       o   f
            c     o   r r      e c t n         e s s a n d , u n l e s s t h e p r e p                                  o n d e r a         n c e o f t h e e               v       i d e n    c   e
            i     s     o      t h e r         w i s e , t h o s e f i n d i n g s m u                                   s t b e             a f f i r m e d .              C       o l l e    g   e
            G     r   o v      e W a            t e r U t i l i t y D i s t r i c t v                                  . B e l l           e n f a n t , 6 7 0                      S . W .    2   d
            2     2   9        ( T e n         n . A p p . 1 9 8 4 ) .


I d .



            W e               n o t e                a t           t h e          o u t s e t           t h a t       p l a i n t i f f s                    h a v e       p r e s e n t e d               n o

e v i d e n c e                 t e n d i n g                      t o      s h o w          a n y        f r a u d u l e n t              o r       m i s l e a d i n g                 s t a t e m e n t

m a d e         t o           t h e m               b y       a n y         d e f e n d a n t .                   P l a i n t i f f s                a r g u e         t h a t          t h e y        w e r e

p r e s e n t e d                a t          c l o s i n g ,                a n d          r e l i e d      u p o n ,           t h e s u r v e y w h i c h                        r e p r e s e n t e d

t h a t     t h e              h o u s e                   w a s         l o c a t e d          n e a r       b u t         n o t        i n     a      f l o o d w a y .                  H o w e v e r ,

t h a t         s u r v e y                  w a s           c o n d u c t e d                n e i t h e r         b y          n o r     f o r        t h e      d e f e n d a n t s ,                 a n d

                                                                                                             6
t h e r e           i s           n o           e v i d e n c e                  o t h e r w i s e                     l i n k i n g                         t h e        s u r v e y o r                           w i t h            t h e

d e f e n d a n t s                     i n      a n y          f a s h i o n .                 T h e r e                   i s         n o            i n d i c a t i o n                  i n           t h e              r e c o r d

t h a t      p l a i n t i f f s                     e v e r            a s k e d          t h e             d e f e n d a n t s                        a b o u t          t h e           p o s s i b i l i t y                         o f

f l o o d i n g ;                 i t           a p p e a r s              t h e y          s i m p l y                 r e l i e d                     u p o n          t h e        s u r v e y                        a n d         t h e

f a c t      t h a t              t h e y          w e r e              n o t      r e q u i r e d                     t o           c a r r y                f l o o d          i n s u r a n c e                           o n       t h e

r e s i d e n c e .



             T h u s ,                  t h e      m i s r e p r e s e n t a t i o n                                  i s s u e                    r e s o l v e s               i n t o              w h e t h e r                    t h e

d e f e n d a n t s                       e f f e c t i v e l y                          m i s r e p r e s e n t e d                                        t h e        c o n d i t i o n                               o f           t h e

r e s i d e n c e                 b y         r e m a i n i n g                 s i l e n t .                   A s          a       g e n e r a l                   r u l e ,         a          p a r t y                    m a y     b e

h e l d          l i a b l e              f o r         d a m a g e s              c a u s e d                 b y          h i s            o r            h e r       f a i l u r e                 t o            d i s c l o s e

m a t e r i a l                 f a c t s          t o          t h e       s a m e          e x t e n t                    t h a t                a        p a r t y       m a y           b e           l i a b l e                  f o r

d a m a g e s             c a u s e d             b y      f r a u d u l e n t                     o r        n e g l i g e n t                         m i s r e p r e s e n t a t i o n .                                        G r a y

v .       B o y l e              I n v e s t m e n t                     C o . ,           8 0 3             S . W . 2 d                 6 7 8 ,                6 8 3       ( T e n n . A p p .                                1 9 9 0 ) .

O b v i o u s l y ,                 a         p a r t y          m u s t         h a v e           k n o w l e d g e                         o f        a       m a t e r i a l                 f a c t              b e f o r e           a

d u t y      a r i s e s                  t o      d i s c l o s e                i t :


                          F o r  c o                     n c    e a     l m e    n t         o r             n o     n -     d i     s c      l o      s u r e t o                   c o    n     s   t     i   t    u   t     e
             f    r a u d , t h e p                       a r    t y       c h    a r     g e d          w    i t     h       f r     a u      d        m u s t h a v            e     k    n     o   w     l   e    d   g     e
             o    f a n e x i s t i                       n g       f    a c t       o    r c o          n    d i     t i     o n        a     n d        a d u t y              t   o      d     i   s     c   l    o   s     e
             t    h e f a c t o r                         c o    n d     i t i    o n     .      D       o    z i     e r        v    .        H a      w t h o r n e            D   e v    e     l   o     p   m    e   n     t
             C    o . , 3 7 T e n n                       . A    p p     . 2      7 9     , 2 9          2    ,       2 6     2       S .      W .      2 d 7 0 5 ,              7   1 1          (   1     9   5    3   )     .


L o n n i n g             v .       J i m          W a l t e r             H o m e s ,              I n c . ,                7 2 5            S . W . 2 d               6 8 2 ,        6 8 5                ( T e n n . A p p .

1 9 8 6 ) .



             P l a i n t i f f s '                         f i r s t               w i t n e s s                     w a s            J e f f                  C o l l i n s ,                  w h o s e                      w i f e ' s

p a r e n t s             l i v e d              n e x t          d o o r          t o       t h e             p r o p e r t y .                               C o l l i n s           t e s t i f i e d                           t h a t

                                                                                                                7
d u r i n g        t h e           s p r i n g             o f          1 9 9 3 ,          w h e n            t h e       r e s i d e n c e                w a s           b e i n g            b u i l t ,           h e

s a w    t h e          s t r e a m       b e h i n d                   t h e         r e s i d e n c e                e s c a p e           i t s         b a n k s             a n d         f l o o d          i n t o

t h e       f o o t e r s .                   H e          s a w          w o r k e r s                 p u m p i n g              w a t e r           o u t              o f          t h e       f o o t e r s ,

w h i c h      h a d        t h e n       b e e n                d u g          b u t      n o t         p o u r e d .               T h i s         w a s           t h e         o n l y         f l o o d i n g

i n c i d e n t            C o l l i n s              s a w             p r i o r          t o          t h e          h o u s e       b e i n g             f i n i s h e d .                       C o l l i n s

d i d     n o t          t e s t i f y              a s          t o          h o w      l o n g              t h e       f o o t e r s             r e m a i n e d                    f l o o d e d ,              a n d

d i d    n o t           k n o w       h o w          l o n g             i t         t o o k          t h e          w o r k e r s          t o       p u m p             t h e          w a t e r             o u t .



             T h e r e         w a s          n o         o t h e r             e v i d e n c e                p r e s e n t e d              r e g a r d i n g                    t h i s         f l o o d i n g

e v e n t .             P l a i n t i f f s                  p r e s e n t e d                  n o       p r o o f         a s      t o       w h o         t h e          w o r k e r s                w e r e      o r

f o r    w h o m          t h e y       w o r k e d ,                    w h e t h e r                f o r       t h e      d e f e n d a n t s ,                    a         s u b c o n t r a c t o r ,

o r     s o m e o n e                e l s e .                    N o           o t h e r              e v i d e n c e               w a s           p r e s e n t e d                     t e n d i n g              t o

s u g g e s t            t h a t       a n y              d e f e n d a n t                 h a d             k n o w l e d g e              o f       t h e          p o s s i b i l i t y                       t h a t

t h e       b a s e m e n t              c o u l d                 f l o o d              d u r i n g                 h e a v y        r a i n f a l l .                           B a s e d              o n       o u r

r e v i e w        o f      t h e       r e c o r d ,                   w e       c o n c u r            w i t h          t h e      t r i a l          c o u r t ' s                   f i n d i n g             t h a t

t h e       p l a i n t i f f s '                    e v i d e n c e                    d i d           n o t          p r o v e           t h a t          t h e               d e f e n d a n t s                 h a d

k n o w l e d g e            o f      t h e          p o s s i b i l i t y                      o f      t h e         u n f i n i s h e d b a s e m e n t f l o o d i n g                                            i n

t h e     e v e n t          o f       h e a v y              r a i n s ,               s u c h          t h a t          t h e y          w o u l d           b e         g u i l t y             o f          f r a u d

o r     m i s r e p r e s e n t a t i o n .



             P l a i n t i f f s                    a r g u e            t h a t          d e f e n d a n t s                 Y o u n g            a n d       B r o w n                b r e a c h e d             t h e

i m p l i e d            w a r r a n t y               o f             w o r k m a n l i k e                    q u a l i t y          a n d           a g a i n s t                   m a j o r           s t r u c -

t u r a l        d e f e c t s           f i r s t                r e c o g n i z e d                   b y       o u r       S u p r e m e             C o u r t                i n      t h e          c a s e      o f

D i x o n         v .        M o u n t a i n                     C i t y              C o n s t .              C o . ,       6 3 2           S . W . 2 d               5 3 8 ,             5 4 1           ( T e n n .

1 9 8 2 ) :

                                                                                                              8
                                 " [ w ] e h o l d t h a t i n e v e r y c o n t r a c t f o r t h e s a l e                                                                        o f       a
            r     e   c    e n t l y c o m p l e t e d d w e l l i n g , a n d i n e v e r y c o n t r a c t                                                                          f   o   r
            t     h   e         s a l e o f a d w e l l i n g t h e n u n d e r c o n s t r u c t i o n ,                                                                             t   h   e
            v     e   n    d o r ,        i f      h e     b e    i n      t h e    b u s i n e s s    o f      b u i l d i n g                                                   s u     c   h
            d     w   e    l l i n g s , s h a l l b e h e l d t o i m p l i e d l y w a r r a n t t o                                                                                t   h   e
            i     n   i    t i a l v e n d e e t h a t , a t t h e t i m e o f t h e p a s s i n g o f                                                                                t   h   e
            d     e   e    d o r t h e t a k i n g o f p o s s e s s i o n b y t h e i n i t i a l v e                                                                            n d     e   e
            (     w   h    i c h e v e r f i r s t o c c u r s ) , t h e d w e l l i n g , t o g e t h e r w i t h                                                                    a   l   l
            i     t   s       f i x t u r e s , i s s u f f i c i e n t l y f r e e f r o m m a j o r s t r u c t                                                                 u r     a   l
            d     e   f    e c t s , a n d i s c o n s t r u c t e d i n a w o r k m a n l i k e m a n n e r                                                                      ,       s   o
            a     s          t o m e e t t h e s t a n d a r d o f w o r k m a n l i k e q u a l i t y                                                                            t h     e   n
            p     r   e    v a i l i n g a t t h e t i m e a n d p l a c e o f c o n s t r u c t i o n ;                                                                              a   n   d
            t     h   a    t       t h i s      i m p l i e d      w a r r a n t y     i n     t h e    c o n t r a c t     o f                                                   s a     l   e
            s     u   r    v i v e s        t h e      p a s s i n g      o f    t h e     d e e d   o r      t h e     t a k i n g                                                       o   f
            p     o   s    s e s s i o n b y t h e i n i t i a l v e n d e e . "


I d . ,     q u o t i n g                 H a r t l e y           v .         B a l l e u ,          2 8 6      N . C .            5 1 ,          2 0 9        S . E . 2 d           7 7 6 ,            7 8 3

( 1 9 7 4 ) .



            P l a i n t i f f s                    a r g u e          i n     t h e i r        b r i e f        t h a t            " c o n s t r u c t i n g                 a        h o u s e           i n

a   f l o o d              p l a i n        i s         n o t     g o o d            w o r k m a n s h i p . "                     A s s u m i n g              f o r        t h e            m o m e n t

t h a t         d e f e n d a n t s                 d i d       i n         f a c t       b u i l d          t h e         h o u s e             i n      a     " f l o o d               p l a i n , "

t h i s     a r g u m e n t                 w o u l d           c a r r y            m o r e     w e i g h t           i f         p l a i n t i f f s               h a d           p l e d            a n d

p r o v e d               t h a t       t h e r e           w e r e           s t r u c t u r a l              d e f e c t s               i n         t h e      r e s i d e n c e ,                     o r

m a t e r i a l s                 o r    w o r k m a n s h i p                 o f      i n f e r i o r          q u a l i t y .                       H o w e v e r ,            t h e r e             h a s

b e e n     n o           s h o w i n g           o f     s t r u c t u r a l              d a m a g e         t o         t h e     h o u s e            e i t h e r            d u e            t o   t h e

f l o o d e d              b a s e m e n t          o r      o t h e r w i s e .               T h e r e         a r e         p h o t o g r a p h s                i n      t h e            r e c o r d

s h o w i n g              s o m e      m i n o r         s e p a r a t i o n              a b o v e         t h e         w i n d o w s , b e t w e e n t h e                                w i n d o w

f r a m e s               a n d         t h e           s i l l s ,           a n d        a l s o           s h o w i n g             s l i g h t                s e t t l e m e n t                     o f

c o n c r e t e               p a d s           a r o u n d           t h e      h o u s e .             I t         i s       u n c o n t r o v e r t e d ,                          h o w e v e r ,

t h a t         p l a i n t i f f s                 n e v e r          r e q u e s t e d             t h a t         t h e         d e f e n d a n t s                  r e m e d y                 t h e s e

m i n o r         p r o b l e m s .

                                                                                                  9
            T h e             D i x o n           c o u r t       s t a t e d             t h e      r a t i o n a l e            f o r       a d o p t i n g         t h e        i m p l i e d

w a r r a n t y               r u l e           a s     f o l l o w s :


                                   " I n t h e s e t t i n g o f t h e m a r k e t p l a c e , t h e b u i l d e r                                                                 o     r
            s   e     l l      e r o f n e w c o n s t r u c t i o n — n o t u n l i k e t h e m a n u f a c t u                                                               r   e     r
            o   r        m    e r c h a n d i s e r o f p e r s o n a l t y — m a k e s i m p l i e d r e p r e s e n                                                          t   a     -
            t   i     o n      s , o r d i n a r i l y i n d i s p e n s a b l e t o t h e s a l e , t h a t                                                                   t   h     e
            b   u     i l      d e r      h a s        u s e d     r e a s o n a b l e      s k i l l    a n d      j u d g m e n t                                                i     n
            c   o     n s      t r u c t i n g        t h e    b u i l d i n g .          O n     t h e   o t h e r      h a n d ,                                             t   h     e
            p   u     r c      h a s e r d o e s n o t u s u a l l y p o s s e s s t h e k n o w l e d g e o f                                                                 t   h     e
            b   u     i l      d e r a n d i s u n a b l e t o f u l l y e x a m i n e a c o m p l e t e h o                                                                   u   s     e
            a   n     d           i t s     c o m p o n e n t s        w i t h o u t     d i s t u r b i n g     t h e       f i n i s                                         h   e     d
            p   r     o d      u c t .          F u r t h e r , u n l i k e t h e p u r c h a s e r o f a n o l                                                                d   e     r
            b   u      i l      d i n g ,     h e        h a s   n o     o p p o r t u n i t y      t o   o b s e r v e       h o w                                            t   h     e
            b   u     i l      d i n g h a s w i t h s t o o d t h e p a s s a g e o f t i m e .                            T h u s ,                                              h     e
            g   e     n e      r a l l y r e l i e s o n t h o s e i n a p o s i t i o n t o k n o w                                                                           t   h     e
            q   u     a l      i t y o f t h e w o r k t o b e s o l d , a n d h i s r e l i a n c e                                                                               i     s
            s   u     r e      l y e v i d e n t t o t h e c o n s t r u c t i o n i n d u s t r y . "


D i x o n ,           6 3 2        S . W . 2 d            a t      5 4 1 ,          q u o t i n g           P o l l a r d           v .      S a x e       a n d      Y o l l e s              D e v .

C o . ,     1 1 5             C a l . R p t r .               6 4 8 ,           6 5 1 ,      5 2 5      P . 2 d         8 8 ,       9 1      ( 1 9 7 4 ) .



            T h u s ,                   t h e          b u i l d e r - d e v e l o p e r ' s                        s u p e r i o r                  k n o w l e d g e                 o f       t h e

c o n s t r u c t i o n                   p r o c e s s            i s          t h e      p r i m a r y        r e a s o n           f o r          h o l d i n g      h i m            o r     h e r

l i a b l e           f o r            m a j o r         s t r u c t u r a l                 d e f e c t s          a n d         p o o r        w o r k m a n s h i p                  i n      t h e

a b s e n c e           o f       a n      e x p r e s s            w a r r a n t y .                 I n     t h i s       c a s e ,         a s      a l r e a d y          n o t e d ,          i t

h a s     n o t              b e e n       s h o w n            t h a t          d e f e n d a n t s            h a d       a n y          k n o w l e d g e          s u p e r i o r              t o

t h a t         o f             t h e            p l a i n t i f f s                    r e g a r d i n g           f l o o d i n g .                      T h e        p l a i n t i f f s

t e s t i f i e d                t h a t ,            h a v i n g             l i v e d      i n      t h e     n e i g h b o r h o o d                  f o r      s o m e        f i f t e e n

y e a r s ,           t h e y            o f t e n         c r o s s e d                a b o v e       t h e       s t r e a m             w h i c h       r a n       b e h i n d              t h e

r e s i d e n c e                d u r i n g            t h a t          t i m e .            P l a i n t i f f s               c a m e        b y      a n d       o b s e r v e d              t h e

p r o p e r t y               s e v e r a l            t i m e s          a     w e e k      f r o m        M a y       1 9 9 3      t o      O c t o b e r          1 9 9 3           a n d     d i d

n o t     o b s e r v e                   a n y         f l o o d i n g .                   F i n a l l y ,             p l a i n t i f f s               k n e w       b e f o r e              t h e

                                                                                                     10
c l o s i n g                t h a t               t h e      u n f i n i s h e d                b a s e m e n t          c o u l d      n o t b e l e g a l l y                     c o n v e r t e d

i n t o     a            h a b i t a b l e                     a r e a         b e c a u s e          o f      t h e      c i t y      c o d e .           U n d e r         t h e       f a c t s     o f

t h i s             c a s e ,                 w e           h o l d           t h a t       d e f e n d a n t s              d i d       n o t          b r e a c h          t h e         i m p l i e d

w a r r a n t y                    a g a i n s t                m a j o r          s t r u c t u r a l             d e f e c t s          a n d         p o o r      w o r k m a n s h i p             i n

t h e i r            c o n s t r u c t i o n                          o f        t h e      r e s i d e n c e .



                T h e                 T e n n e s s e e                       C o n s u m e r               P r o t e c t i o n               A c t ,        T . C . A .             §       4 7 - 1 8 -

1 0 9 ( a ) ( 1 )                      p r o v i d e s ,


                A    n   y         p e     r s  o n           w h o s u f f e r s a n a s c e r t a i n a b l e l o s s o f m                                              o n e y         o r
                p    r   o   p      e r     t y  ,         r e a l , p e r s o n a l , o r m i x e d , o r a n y o t h e r a                                             r t  i c l        e ,
                c    o   m   m      o d     i t  y ,             o r t h i n g o f v a l u e w h e r e v e r s i t u a t e d                                                ,   a s          a
                r    e   s   u      l t        o f          t h e u s e o r e m p l o y m e n t b y a n o t h e r p e r s o                                              n    o f          a n
                u    n   f    a      i r       o r              d e c e p t i v e  a c t   o r  p r a c t i c e  d e c l a r e d                                            t o            b e
                u    n   l   a      w f    u l b            y t h i s p a r t , m a y b r i n g a n a c t i o n i n d i v                                                i d u a l         l y
                t    o       r      e c    o v e r             a c t u a l d a m a g e s .


                W e          c o n c u r                   w i t h       t h e          t r i a l       c o u r t ' s         f i n d i n g             t h a t      p l a i n t i f f s             d i d

n o t     p r o v e                   t h a t              d e f e n d a n t s             w e r e          g u i l t y      o f      a n y       " u n f a i r        o r       d e c e p t i v e "

a c t s         i n               t h i s           c a s e ,           s o       a s      t o      t r i g g e r          l i a b i l i t y             u n d e r       t h e           C o n s u m e r

P r o t e c t i o n                        A c t .



                T h e              j u d g m e n t                o f         t h e       t r i a l          c o u r t      i s       a f f i r m e d         i n      a l l         r e s p e c t s .

C o s t s            o n           a p p e a l               a r e       a s s e s s e d             t o       t h e      a p p e l l a n t s .



                                                                                                                       _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _
                                                                                                                       D o n T . M c M u r r a y , J u d g e
C O N C U R :


_ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _
H o u s t o n M . G o d d a r d , P r e s i d i n g J u d g e

                                                                                                              11
_ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _
H e r s c h e l P . F r a n k s , J u d g e




                                                               12
                                                      I N     T H E         C O U R T O F A P P E A L S
                                                                      A T      K N O X V I L L E




P H I L L I P W .         T W I T T Y       a n d       A L I C E              )               K N O X        C H A N C E R Y
F . T W I T T Y ,                                                              )               C . A .        N O . 0 3 A 0 1 - 9 8 0 1 - C H - 0 0 0 3 1
                                                                               )
              P l a i n t i f f s - A p p e l l a n t s                        )
                                                                               )
                                                                               )
v s .                                                                          )
                                                                               )               H O N . F R E D E R I C K               D .      M c D O N A L D
                                                                               )               C H A N C E L L O R
                                                                               )
K E N T O N Y O U N G a n d R O Y E D W A R D                                  )
B R O W N , a n d V O L U N T E E R R E A L T Y                                )
C O M P A N Y O F K N O X V I L L E , I N C . ,                                )
                                                                               )
                D e f e n d a n t s - A p p e l l e e s                        )               A F F I R M E D         A N D     R E M A N D E D




                                                                            J U D G M E N T


            T h i s     a p p e a l         c a m e         o n       t o      b e       h e a r d           u p o n     t h e     r e c o r d           f r o m    t h e

C h a n c e r y       C o u r t       o f     K n o x             C o u n t y ,         b r i e f s           a n d     a r g u m e n t           o f     c o u n s e l .

U p o n     c o n s i d e r a t i o n         t h e r e o f ,           t h i s        C o u r t       i s      o f    o p i n i o n         t h a t    t h e r e   w a s

n o     r e v e r s i b l e       e r r o r       i n       t h e      t r i a l         c o u r t .

            T h e     j u d g m e n t       o f       t h e        t r i a l         c o u r t     i s        a f f i r m e d      i n        a l l     r e s p e c t s .

C o s t s     o n     a p p e a l     a r e       a s s e s s e d            t o       t h e     a p p e l l a n t s .



                                                                                               P E R     C U R I A M